Detailed Action
	The communications received 11/04/2019 have been filed and considered by the Examiner. Claims 1-9 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As for claim 4 the limitation “a manufacturing condition of the sheet is a temperature of at least one of the first motor driver or the second motor driver” is unclear as the motor drivers themselves are not conditions of the sheets.  For purposes of examination this limitation is 
	
	As for claim 7 it is unclear how a single roller (the second roller) can be composed of multiple rollers. For purposes of examination it is understood that the ‘second roller’ actually refers to a roller group. 

	As for claim 9 it is unclear how a single roller (the first roller) can be composed of multiple rollers. For purposes of examination it is understood that the ‘first roller’ actually refers to a roller group. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,  5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,858,783 hereinafter ‘783. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As for claim 1, ‘783 claims a sheet manufacturing apparatus [claim 1] comprising: 
a transport section configured to transport a sheet made of a material containing fiber [claim 1]; 
and a control section configured to control operation of the transport section [claims 1 and claims 3-6], wherein the transport section includes a first roller and a second roller which is disposed downstream of and separately from the first roller in a transport direction of the sheet and which is rotationally driven (it is understood that a roller in this context is rotationally driven) [claims 3-6], 
and the control section is configured to adjust a rotation speed of the second roller in accordance with a manufacturing condition (sheet thickness) of the sheet [claims 3-6].
As for claim 5, ‘783 claims an adjusted thickness [claim 1].
As for claim 9, ‘783 claims the first roller being substantially a forming roller [claims 1 and 3-6].

Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,858,783 hereinafter ‘783 in view of Wulz et al (US 5,505,006) hereinafter WULZ and Nitta et al (US 2018/0370176) hereinafter NIT. Although the claims at issue are not identical, they are not patentably distinct from each other because:


WULZ teaches a sheet manufacturing apparatus (a paper manufacturing machine) [Abstract] comprising: 
a transport section (drying section with transport cylinders) configured to transport a sheet made of a material containing fiber [Abstract; col. 5 l. 7-26]; 
and a control section (control unit) [Fig. 4 #40] configured to control operation of the transport section [col. 5 l. 53-68], wherein the transport section includes a first roller (a roller of the first roller group) [Fig. 4 #36] and a second roller (a roller of the second roller group) [Fig. 4 #37] which is disposed downstream of and separately from the first roller in a transport direction of the sheet and which is rotationally driven [col. 5 l. 53- col. 6 l. 1-11],
and the control section is configured to adjust a rotation speed of the second roller in accordance with a manufacturing condition of the sheet (in order to adjust tension to create improved cutting circumstances) [col. 5 l. 53- col. 6 l. 1-11]. WULZ teaches drying of the sheet using heating rollers [Abstract] and the control of speed and in particular relative speed between rollers to control the tension of the sheet [col. 5 l. 53- col. 6 l. 1-11].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the controller, heating elements, the roller groups, and consideration of tension against the speed ratio between the two rollers and cutting section as taught by WULZ in the apparatus of ‘783 in order to allow for cutting of the sheet in particular improved cutting circumstances along with drying of the sheet. The prima facie obvious [see e.g. MPEP 2143(I)(A)]. 

‘783/WULZ doesn’t teach temperature being a condition. 
NIT teaches a sheet production apparatus [0051] in which an adjustment in tension of the sheet yields an adjustment of a heating temperature of the sheet by affecting the heating contact between the sheet and the heat source [0021] and which is connected to a control unit and a temperature sensor which detects the temperature and sends data to the control unit to allow for high accuracy control of heat [0162-163].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the tension in order to control temperature along with the temperature sensor of NIT to the apparatus and control unit of ‘783/WULZ in order to allow for high accuracy control of heat. As WULZ teaches the control of tension through the control of relative roller speeds, the ordinary artisan would have understood that the speed of the two rollers would have been adjusted according to temperature. 

As for claim 3, ‘783/WULZ/NIT teach claim 2 and a temperature sensor [NIT: 0162-0163] and it is understood that by adjusting the roller rotation speeds of both rollers in order to adjust tension that the number of revolutions of the second roller would be adjusted with a detection result of the temperature sensor [see claim 2]. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 11,005,133 hereinafter ‘133. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As for claim 1, ‘133 claims a sheet manufacturing apparatus comprising: 
a transport section (heating roller pair) configured to transport a sheet made of a material containing fiber; 
and a control section configured to control operation of the transport section, wherein the transport section includes a first roller and a second roller (heating roller pair) which is disposed downstream of and separately from the first roller in a transport direction of the sheet and which is rotationally driven (as at least one of the rollers has to be offset by the other),
and the control section is configured to adjust a rotation speed of the second roller in accordance with a manufacturing condition of the sheet (position of the leading edge of the web) [claims 1, 3-5, and 6-7].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulz et al (US 5,505,006) hereinafter WULZ.

As for claim 1, WULZ discloses a sheet manufacturing apparatus (a paper manufacturing machine) [Abstract] comprising: 
a transport section (drying section with transport cylinders) configured to transport a sheet made of a material containing fiber [Abstract; col. 5 l. 7-26]; 
and a control section (control unit) [Fig. 4 #40] configured to control operation of the transport section [col. 5 l. 53-68], wherein the transport section includes a first roller (a roller of the first roller group) [Fig. 4 #36] and a second roller (a roller of the second roller group) [Fig. 4 #37] which is disposed downstream of and separately from the first roller in a transport direction of the sheet and which is rotationally driven [col. 5 l. 53- col. 6 l. 1-11],
and the control section is configured to adjust a rotation speed of the second roller in accordance with a manufacturing condition of the sheet (in order to adjust tension) [col. 5 l. 53- col. 6 l. 1-11].



As for claim 7, WULZ discloses claim 6 and the Examiner notes that within the limitations set by claim 1, independent drives for the first and second rollers are not required and a speed would still be adjusted regardless of the selection of driven rollers according to the cutting condition of WULZ in claim 6. As set out in the interpretation under 112(b) the second roller is understood to be a ‘roller group’ therefore the Examiner sets a slightly different interpretation of the first and second rollers as used in claim 1 for claim 7 as outlined below in modified Figure 4. As the speed of a rotating roller is adjusted it is understood that substantially the number of revolutions is adjusted. 

    PNG
    media_image1.png
    1251
    1623
    media_image1.png
    Greyscale

	As for claim 9, WULZ discloses claim 1 and that the first roller (either roller of the first roller group) [Fig. 4 #86 and 86’] includes a forming roller to form a web containing the material (as a roller pressing against the web it substantially forms the web) [col. 5 l. 53- col. 6 l. 1-11].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ. 
As for claim 8, WULZ discloses claim 1 and further teaches that the ratio of speed versus the first and second roller is adjusted in order to achieve an ideal paper tension for cutting [col. 5 l. 53- col. 6 l. 1-11]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the speed of the second roller to be greater than the speed of the first roller as this would have amounted to a prima facie obvious routine optimization of paper tension and speed ratio between the first and second rollers [see e.g. MPEP 2144.05(II)]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ in view of Nitta et al (US 2018/0370176) hereinafter NIT.

As for claim 2, WULZ discloses claim 1 and further teaches drying of the sheet using heating rollers [Abstract] and the control of speed and in particular relative speed between rollers to control the tension of the sheet [col. 5 l. 53- col. 6 l. 1-11] but doesn’t teach temperature being a condition. 
NIT teaches a sheet production apparatus [0051] in which an adjustment in tension of the sheet yields an adjustment of a heating temperature of the sheet by affecting the heating contact between the sheet and the heat source [0021] and which is connected to a control unit 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the tension in order to control temperature along with the temperature sensor of NIT to the apparatus and control unit of WULZ in order to allow for high accuracy control of heat. As WULZ teaches the control of tension through the control of relative roller speeds, the ordinary artisan would have understood that the speed of the two rollers would have been adjusted according to temperature. 

As for claim 3, WULZ/NIT teach claim 2 and a temperature sensor [NIT: 0162-0163] and it is understood that by adjusting the roller rotation speeds of both rollers in order to adjust tension that the number of revolutions of the second roller would be adjusted with a detection result of the temperature sensor [see claim 2]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ in view of Weber et al (US 3,633,081) hereinafter WEB.
As for claim 4, WULZ discloses claim 1 and further teaches independent drives for both rollers (as each have a drive of their own) [col. 5 l. 53- col. 6 l. 1-11] but does not teach the incorporation of temperature sensors into the motor drivers.
WEB teaches a device that employs a driver (motor) in which has a temperature sensor [col. 4 l. 43-53].  The speed of the driver is controlled (and by extension what it is connected to) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature sensor and its control of speed to the drivers and control unit of WULZ as taught by WEB in order to prevent overheating damage. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ in view of Montagnani et al (US 2019/0301099) hereinafter MON. 

As for claim 5, WULZ discloses claim 1 and further teaches drying of the sheet using heating rollers [Abstract] and the control of speed and in particular relative speed between rollers to control the tension of the sheet [col. 5 l. 53- col. 6 l. 1-11] but doesn’t teach thickness, weight, and/or density being a condition. 
MON teaches a line to produce sheets (tissue paper) [Abstract] in which thickness deviations are controlled by controlling paper tension in order to bring the product into desired production parameters [0092-93].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled paper tension in order to prevent thickness deviations as taught by MON using the controller of WULZ as a means of producing a product within desired production parameters. As WULZ controls paper tension by adjusting roller 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                             

/Eric Hug/Primary Examiner, Art Unit 1748